                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 18-cv-04739-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     RAYMOND W. BASSO JR., et al.,                      Regarding Docket No. 5
                                  11                    Defendants.

                                  12          Plaintiff filed this action on August 7, 2018. Pursuant to the scheduling order entered on
Northern District of California
 United States District Court




                                  13   August 7, 2018, the last day for Plaintiff to file a Notice of Need for Mediation was January 1,

                                  14   2019. (Dkt. 5.) To date, Plaintiff has not yet done so. Accordingly, Plaintiff is HEREBY

                                  15   ORDERED to Show Cause in writing by no later than January 25, 2019 why this case should not

                                  16   be dismissed for failure to prosecute. Plaintiff is admonished that if he does not file a response by

                                  17   this deadline, the Court will dismiss the action without prejudice.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 10, 2019

                                  20                                                    ______________________________________
                                                                                        SALLIE KIM
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
